On reconsideration of petition to recall mandate and reconsider our opinion filed herein on September 29, 1942, we delete from our opinion the sentence, viz: "The Hollywood Development and Harbor Co. accepted the over-payment of $32.25 at the mortgage foreclosure sale, and is estopped to claim it was not properly served in the foreclosure proceedings." The deletion does not affect our judgment and the motion to recall mandate is denied.
So ordered.
BROWN, C. J., WHITFIELD, BUFORD, CHAPMAN and THOMAS, JJ., concur.
TERRELL and ADAMS, JJ., dissent.